DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 16 November 2021, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Prakash et al. (US 2017/0270528 A1).
Kurokawa teaches a system wherein a decryption key is generated which reflects the location information and the time information (Para. 350, 368), the decryption key is transmitted to the device (Para. 353, 354, 368), the encrypted data is transmitted to the device and decrypting the data using the decryption key (Para. 353, 354, 363, 368), and when the location of the user device and the time are valid, decryption succeeds, wherein the location of the user device is used in the generation of the decryption key (Para. 368).
Prakash (newly cited) teaches a system that utilizes a distance threshold to determine a confidence level of a transaction, wherein the threshold may be calculated as a predetermined value multiplied by an amount of time that has elapsed between requesting the dynamic data and the transaction; utilizing a distance-to-time ratio for a transaction and compare the ratio to an acceptable ratio (Para. 61).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frondal et al. (US 2010/0287585 A1) in view of Kurokawa (US 2018/0097622 A1) Mehta et al. (US 9,344,427 B1) and further in view of Prakash et al. (US 2017/0270528 A1).
Regarding claim 1, Frondal teaches a device, i.e. an Internet Media Device and Authentication system (IMD) (Fig. 1, el. 130), comprising: 
a processing system including a processor, i.e. a processor (Fig. 7, el. 702); and 
a memory, e.g. a disk drive, main memory, and static memory (Fig. 7, el. 704, 706, 716), that stores executable instructions that, when executed by the processing system, facilitate performance of operations, e.g. the memory devices include one or more sets of instructions (Fig. 7, el. 724; Para. 47), the operations comprising: 
authenticating a user device, e.g. a communication device, such as a cellular phone (Fig. 4, el. 400; Para. 34), based on communication over a network, e.g. performing an authentication process using identification information provided by the cellular phone (Para. 35, 36); 
responsive to the authenticating, generating a decryption key, e.g. responsive to determining that the user is a subscriber, generating one or more decryption keys (Para. 37); 
transmitting the decryption key to the user device, e.g. transmitting the one or more decryption keys to the cellular phone (Para. 37); and 
transmitting encrypted content to the user device, wherein the encrypted content is accessible at the user device via the decryption key, e.g. transmitting requested encrypted content to the cellular phone and decrypting the content using the one or more decryption keys (Para. 41).
Frondal does not clearly teach a data plane of a network; responsive to the authenticating, determining a location of the user device resulting in a determined location; and responsive to the authenticating, generating a that is based on the determined location of the user device, and wherein the decryption key is based on a constraint that limits accessibility to the encrypted content via the decryption key to a distance that is within a threshold of the determined location of the user device, the distance expressed as a function of time.
Kurokawa teaches authenticating a user device, i.e. a device (Fig. 16, el. 14a), based on communication over a network, e.g. verifying whether the requested item can be obtained at the time based on time information of the device (Para. 347, 348); 
responsive to the authenticating, determining a location of the user device resulting in a determined location, e.g. sending location information of the device to the server (Para. 368); 
responsive to the authenticating, generating a decryption key that is based on the determined location of the user device, e.g. generating a decryption key which reflects the location information and the time information (Para. 350, 368); 
transmitting the decryption key to the user device, e.g. transmitting the decryption key to the device (Para. 353, 354, 368); and 
transmitting encrypted content to the user device, wherein the encrypted content is accessible at the user device via the decryption key, e.g. transmitting the encrypted data to the device and decrypting the data using the decryption key (Para. 353, 354, 363, 368), and
wherein the decryption key is based on a constraint that limits accessibility to the encrypted content via the decryption key to a distance that is within a threshold of the determined location of the user device, e.g. when the location of the user device and the time are valid, decryption succeeds, wherein the location of the user device is used in the generation of the decryption key (Para. 368).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal to include responsive to the authenticating, determining a location of the user device resulting in a determined location; responsive to the authenticating, generating a decryption key that is based on the determined location of the user device, and wherein the decryption key is based on a constraint that limits accessibility to the encrypted content via the decryption key to a distance that is within a threshold of the determined location of the user device, using the known method of sending location information of the device to the server, and generating a decryption key which reflects the location information and the time information, as taught by Kurokawa, in combination with the decryption key generation and transmission system of Frondal, for the purpose of limiting the time and place for obtaining an item (Kurokawa-Para. 342, 368).
Frondal in view of Kurokawa does not explicitly teach a data plane of a network, and the distance expressed as a function of time.
Mehta teaches authenticating a user device, i.e. a user device (Fig. 1, el. 104), based on communication over a data plane of a network, e.g. authenticating the user device credentials on the data layer/plane (Col. 10, lines 30-43; Col. 11, lines 34-52; Col. 12, lines 5-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa to include authenticating a user device based on communication over a data plane of a network, using the known method of authenticating the user device credentials on the data layer/plane, as taught by Mehta, in combination with the authentication system of Frondal in view of Kurokawa, for the purpose of enhancing the security of the system and providing the user with secure direct access to the data plane.
Frondal in view of Kurokawa in view of Mehta does not explicitly teach the distance expressed as a function of time.
Prakash teaches wherein a confidence level of a transaction is based on a constraint that limits accessibility to the transaction via the dynamic data to a distance that is within a threshold of the determined location of the user device, the distance expressed as a function of time, e.g. utilizing a distance threshold to determine a confidence level of a transaction, wherein the threshold may be calculated as a predetermined value multiplied by an amount of time that has elapsed between requesting the dynamic data and the transaction; utilizing a distance-to-time ratio for a transaction and compare the ratio to an acceptable ratio (Para. 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view 

Regarding claim 8, Frondal in view of Kurokawa in view of Mehta in view of Prakash teaches wherein the transmitting of the decryption key occurs at a first time, and wherein the decryption key expires at a second time that is subsequent to the first time, e.g. when the location and location of the user device and the time are valid, decryption succeeds (Kurokawa-Para. 368); when the date and time when the decryption key is generated is within a predetermined limit, it is determined that the decryption key can be used (Kurokawa-Para. 361, 364).

wherein the encrypted content includes media, e.g. multimedia broadcast programs (Frondal-Para. 12, 13); an image of a data item (Kurokawa-Para. 348).

Regarding claim 10, Frondal in view of Kurokawa in view of Mehta in view of Prakash teaches wherein the operations further comprise: receiving a request for the encrypted content from an electronic programming guide or an interactive programming guide of the user device, wherein the authenticating occurs responsive to receiving the request, e.g. requesting content from an EPG and then performing authentication (Frondal-Para. 35-37).

Regarding claim 11, Frondal teaches a non-transitory machine-readable medium, e.g. a disk drive, main memory, and static memory (Fig. 7, el. 704, 706, 716) comprising executable instructions, e.g. the memory devices include one or more sets of instructions (Fig. 7, el. 724; Para. 47), that, when executed by a processing system including a processor, i.e. a processor (Fig. 7, el. 702), facilitate performance of operations, the operations comprising: 
authenticating a user device, e.g. a communication device, such as a cellular phone (Fig. 4, el. 400; Para. 34), based on communication over a network, e.g. performing an authentication process using identification information provided by the cellular phone (Para. 35, 36); 
responsive to the authenticating, generating a decryption key, e.g. responsive to determining that the user is a subscriber, generating one or more decryption keys (Para. 37); 
transmitting the decryption key to the user device, e.g. transmitting the one or more decryption keys to the cellular phone (Para. 37); and 
transmitting encrypted content to the user device, wherein the encrypted content is accessible at the user device via the decryption key, e.g. transmitting requested encrypted content to the cellular phone and decrypting the content using the one or more decryption keys (Para. 41).
Frondal does not clearly teach a data plane of a network; and wherein the encrypted content is accessible at the user device via the decryption key for a predetermined period of time following the transmitting of the decryption key; wherein the decryption key is based on a constraint that limits accessibility to the encrypted content via the decryption key to a distance that is within a threshold of the determined location of the user device, the distance expressed as a function of time.
Kurokawa teaches authenticating a user device, i.e. a device (Fig. 16, el. 14a), based on communication over a network, e.g. verifying whether the requested item can be obtained at the time based on time information of the device (Para. 347, 348); 
responsive to the authenticating, generating a decryption key, e.g. generating a decryption key which reflects the location information and the time information (Para. 350, 368); 
transmitting the decryption key to the user device, e.g. transmitting the decryption key to the device (Para. 353, 354, 368); and 
transmitting encrypted content to the user device, e.g. transmitting the encrypted data to the device and decrypting the data using the decryption key (Para. 353, 354, 363, 368),
wherein the encrypted content is accessible at the user device via the decryption key for a predetermined period of time following the transmitting of the decryption key, e.g. when the location and location of the user device and the time are valid, decryption succeeds (Para. 368); when the date and time when the decryption key is generated is within a predetermined limit, it is determined that the decryption key can be used (Para. 361, 364), and
wherein the decryption key is based on a constraint that limits accessibility to the encrypted content via the decryption key to a distance that is within a threshold of the determined location of the user device, e.g. when the location of the user device and the time are valid, decryption succeeds, wherein the location of the user device is used in the generation of the decryption key (Para. 368).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal to include wherein the encrypted content is accessible at the user device via the decryption key for a predetermined period of time following the transmitting of the decryption key, and wherein the decryption key is based on a constraint that limits accessibility to the encrypted content via the decryption key to a distance 
Frondal in view of Kurokawa does not explicitly teach a data plane of a network; and the distance expressed as a function of time.
Mehta teaches authenticating a user device, i.e. a user device (Fig. 1, el. 104), based on communication over a data plane of a network, e.g. authenticating the user device credentials on the data layer/plane (Col. 10, lines 30-43; Col. 11, lines 34-52; Col. 12, lines 5-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa to include authenticating a user device based on communication over a data plane of a network, using the known method of authenticating the user device credentials on the data layer/plane, as taught by Mehta, in combination with the authentication system of Frondal in view of Kurokawa, for the purpose of enhancing the security of the system and providing the user with secure direct access to the data plane.
Frondal in view of Kurokawa in view of Mehta does not explicitly teach the distance expressed as a function of time.
wherein a confidence level of a transaction is based on a constraint that limits accessibility to the transaction via the dynamic data to a distance that is within a threshold of the determined location of the user device, e.g. a mobile device (Fig. 1, el. 102), the distance expressed as a function of time, e.g. utilizing a distance threshold to determine a confidence level of a transaction, wherein the threshold may be calculated as a predetermined value multiplied by an amount of time that has elapsed between requesting the dynamic data and the transaction; utilizing a distance-to-time ratio for a transaction and compare the ratio to an acceptable ratio (Para. 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa in view of Mehta to include wherein the decryption key is based on a constraint that limits accessibility to the encrypted content via the decryption key to a distance that is within a threshold of the determined location of the user device, the distance expressed as a function of time, using the known methods of utilizing a distance threshold to determine a confidence level of a transaction, wherein the threshold may be calculated as a predetermined value multiplied by an amount of time that has elapsed between requesting the dynamic data and the transaction and/or utilizing a distance-to-time ratio for a transaction and compare the ratio to an acceptable ratio, as taught by Prakash, in combination with the authentication process of Frondal in view of Kurokawa in view of Mehta, for the purpose of determining the likelihood that the transaction is authentic 

Regarding claim 15, Frondal in view of Kurokawa in view of Mehta in view of Prakash teaches wherein the operations further comprise: 
receiving a request for the encrypted content from the user device, e.g. requesting content from an EPG and then performing authentication (Frondal-Para. 35-37); and 
responsive to receiving the request, determining a location of the user device resulting in the determined location, e.g. sending location information of the device to the server, wherein the location information is included within the request (Kurokawa-Para. 368).

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frondal in view of Kurokawa in view of Mehta in view of Prakash and further in view of Dahan et al. (US 2017/0064078).
Regarding claim 2, Frondal in view of Kurokawa in view of Mehta in view of Prakash teaches all elements of claim 1.
Frondal in view of Kurokawa in view of Mehta in view of Prakash does not clearly teach wherein the transmitting of the encrypted content to the user device occurs over a control plane of the network.
wherein transmitting of content to a user device occurs over a control plane of a network, e.g. providing an emergency alert to a message recipient over a control plane of a network (Para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa in view of Mehta in view of Prakash to include wherein the transmitting of the encrypted content to the user device occurs over a control plane of the network, using the known method of providing an emergency alert to a message recipient over a control plane of a network, as taught by Dahan, in combination with the authentication process of Frondal in view of Kurokawa in view of Mehta in view of Prakash, for the purpose of ensuring the safety of a user or a user’s family.

Regarding claim 3, Frondal in view of Kurokawa in view of Mehta in view of Prakash teaches all elements of claim 1.
Frondal in view of Kurokawa in view of Mehta in view of Prakash does not clearly teach wherein the transmitting of the encrypted content to the user device occurs via broadcast technology.
Dahan teaches wherein the transmitting of the content to the user device occurs via broadcast technology, e.g. providing an emergency alert to a message recipient over a control plane of a network (Para. 47); wherein the messaging system may be part of a cellular broadcast system wireless network and may include broadcast messages (Para. 20, 29, 33, 34).


Regarding claim 12, the claim is analyzed with respect to claim 2.

Regarding claim 13, Frondal in view of Kurokawa in view of Mehta in view of Prakash teaches all elements of claims 11 and 12.
Frondal in view of Kurokawa in view of Mehta in view of Prakash does not clearly teach wherein the transmitting of the encrypted content to the user device occurs via broadcast technology.
Dahan teaches wherein the transmitting of the content to the user device occurs via broadcast technology, e.g. providing an emergency alert to a message recipient over a control plane of a network (Para. 47); wherein the messaging system may be part of a cellular broadcast system wireless network and may include broadcast messages (Para. 20, 29, 33, 34).
.

Claims 4-6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frondal in view of Kurokawa in view of Mehta in view of Prakash and further in view of Boys et al. (US 2008/0250021 A1).
Regarding claim 4, Frondal in view of Kurokawa in view of Mehta in view of Prakash teaches all elements of claim 1.
Frondal in view of Kurokawa in view of Mehta in view of Prakash further teaches the authentication process includes receiving the identification of the cellular phone, such as a caller ID, personal identification number, static IP address, subscriber account information, login, password, MAC address, etc. (Frondal-Para. 35).
Frondal in view of Kurokawa in view of Mehta in view of Prakash does not clearly teach wherein the authenticating of the user device comprises matching a subscriber identification associated with the user device to a registered address of the user device.
Boys teaches wherein authenticating of user device, i.e. a computer (Fig. 1, el. 106, 107, 108), comprises matching a subscriber identification associated with the user device to a registered address of the user device, e.g. matching the user name with the computer’s IP address (Para. 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa in view of Mehta in view of Prakash to include wherein the authenticating of the user device comprises matching a subscriber identification associated with the user device to a registered address of the user device, using the known method of matching the user name with the computer’s IP address, as taught by Boys, in combination with the authentication process of Frondal in view of Kurokawa in view of Mehta in view of Prakash, for the purpose of reducing the amount of work related to navigating to different servers or portals searching for content by making privately held content searchable to authorized users (Boys-Para. 9).

Regarding claim 5, Frondal in view of Kurokawa in view of Mehta in view of Prakash teaches all elements of claim 1.
Frondal in view of Kurokawa in view of Mehta in view of Prakash further teaches a first instance of a first credential received from the user device as part of the communication over the data plane of the network, e.g. the authentication process includes receiving the identification of the cellular phone, such as a caller ID, personal identification number, static IP address, subscriber account information, login, password, MAC address, etc. (Frondal-Para. 35); authenticating the user device credentials on the data layer/plane (Mehta-Col. 10, lines 30-43; Col. 11, lines 34-52; Col. 12, lines 5-27).
Frondal in view of Kurokawa in view of Mehta in view of Prakash does not clearly teach wherein the authenticating comprises: performing a first comparison of a first instance of a first credential received from the user device as part of the communication over the data plane of the network with a second instance of the first credential received from a network operator of the network; and determining that a match exists between the first instance of the first credential and the second instance of the first credential based on the first comparison.
Boys teaches wherein authenticating comprises: performing a first comparison of a first instance of a first credential received from a user device, i.e. a computer (Fig. 1, el. 106, 107, 108), as part of a communication over a network with a second instance of the first credential received from a network operator of the network; and determining that a match exists between the first instance of the first credential and the second instance of the first credential based on the first comparison, e.g. logging-on and authenticating to the server of the service provider (Para. 47, 51); attempting to exactly match the authentication data or password information to the stored authentication data or password information (Para. 54, 61, 84); wherein the service provider receives authentication information from the content provider, wherein the authentication information includes the user’s full name, machine address, device serial number, username, and/or password (Para. 44, 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa in view of Mehta in view of Prakash to include wherein the authenticating comprises: performing a first comparison of a first instance of a first credential received from the user device as part of the communication over the data plane of the network with a second instance of the first credential received from a network operator of the network; and determining that a match exists between the first instance of the first credential and the second instance of the first credential based on the first comparison, using the known methods of logging-on and authenticating to the server of the service provider, attempting to exactly match the authentication data or password information to the stored authentication data or password information, wherein the service provider receives authentication information from the content provider, wherein the authentication information includes the user’s full name, machine address, device serial number, username, and/or password, as taught by Boys, in combination with the authentication process of Frondal in view of Kurokawa in view of Mehta in view of Prakash, for the purpose of reducing the amount of work related to navigating to different servers or portals searching for content by making privately held content searchable to authorized users (Boys-Para. 9).

wherein the authenticating further comprises: performing a second comparison of a first instance of a second credential received from the network operator of the network with a second instance of the second credential received from a content provider; and determining that a match exists between the first instance of the second credential and the second instance of the second credential based on the second comparison, e.g. the authentication process includes receiving the identification of the cellular phone, such as a caller ID, personal identification number, static IP address, subscriber account information, login, password, MAC address, etc. (Frondal-Para. 35); logging-on and authenticating to the server of the service provider (Boys-Para. 47, 51); attempting to exactly match the authentication data or password information to the stored authentication data or password information (Boys-Para. 54, 61, 84); wherein the service provider receives authentication information from the content provider, wherein the authentication information includes the user’s full name, machine address, device serial number, username, and/or password (Boys-Para. 44, 71); multiple credentials may be provided, wherein the credentials may be separated by a comma (Boys-Para. 52).

Regarding claim 14, Frondal in view of Kurokawa in view of Mehta in view of Prakash teaches all elements of claim 11.
the authentication process includes receiving the identification of the cellular phone, such as a caller ID, personal identification number, static IP address, subscriber account information, login, password, MAC address, etc. (Frondal-Para. 35).
Frondal in view of Kurokawa in view of Mehta in view of Prakash does not clearly teach wherein the authenticating of the user device comprises matching a subscriber identification associated with the user device to a registered internet protocol (IP) address of the user device.
Boys teaches wherein authenticating of user device, i.e. a computer (Fig. 1, el. 106, 107, 108), comprises matching a subscriber identification associated with the user device to a registered internet protocol (IP) address of the user device, e.g. matching the user name with the computer’s IP address (Para. 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa in view of Mehta in view of Prakash to include wherein the authenticating of the user device comprises matching a subscriber identification associated with the user device to a registered internet protocol (IP) address of the user device, using the known method of matching the user name with the computer’s IP address, as taught by Boys, in combination with the authentication process of Frondal in view of Kurokawa in view of Mehta in view of Prakash, for the purpose of reducing the amount of work related to navigating to different 

Regarding claim 16, Frondal in view of Kurokawa in view of Mehta in view of Prakash teaches all elements of claims 11 and 15.
Frondal in view of Kurokawa in view of Mehta in view of Prakash further teaches wherein the operations further comprise: 
wherein the user device is a mobile device, e.g. a communication device, such as a cellular phone (Frondal-Fig. 4, el. 400; Para. 34), and 
wherein the determining of the location of the user device is based on a second location of a network element that is in communication with the user device, e.g. sending location information of the device to the server (Kurokawa-Para. 368).
Frondal in view of Kurokawa in view of Mehta in view of Prakash does not clearly teach providing the user device with a set of search results responsive to a search query, wherein the receiving of the request for the encrypted content from the user device comprises an identification of a search result included in the set of search results.
Boys teaches providing a user device, i.e. a computer (Fig. 1, el. 106, 107, 108), with a set of search results responsive to a search query, wherein the receiving of a request for encrypted content from the user device comprises an identification of a search result included in the set of search results, e.g. receiving a search order submission from the user and returning search results to the computer (Fig. 6; Para. 47, 58, 60, 65, 81), wherein the content may be encrypted (Para. 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa in view of Mehta in view of Prakash to include providing the user device with a set of search results responsive to a search query, wherein the receiving of the request for the encrypted content from the user device comprises an identification of a search result included in the set of search results, using the known method of receiving a search order submission from the user and returning search results to the computer, wherein the content may be encrypted, as taught by Boys, in combination with the content requesting system of Frondal in view of Kurokawa in view of Mehta in view of Prakash, for the purpose of reducing the amount of work related to navigating to different servers or portals searching for content by making privately held content searchable to authorized users (Boys-Para. 9).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frondal in view of Kurokawa in view of Jeon et al. (US 2014/0310375 A1) and further in view of Prakash.
Regarding claim 17, Frondal teaches a method, comprising: 
transmitting, by a processing system including a processor, e.g. a communication device, such as a cellular phone with a controller (Fig. 4, el. 400, 406; Para. 34), a request for a content item over a network, wherein the request includes a first instance of a first credential associated with a network operator and an identifier associated with the content item, e.g. transmitting a content request to an IMD, wherein the request identifies the content by name and includes identification of the cellular phone, such as a caller ID, personal identification number, static IP address, subscriber account information, login, password, MAC address, etc. (Para. 35, 36); 
receiving, by the processing system, encrypted content responsive to the transmitting of the request, e.g. receiving the requested encrypted content and decrypting the content using the one or more decryption keys (Para. 41); 
receiving, by the processing system, a first decryption key, e.g. receiving the one or more decryption keys (Para. 37); 
decrypting, by the processing system, a first portion of the encrypted content using the first decryption key to generate first decrypted content, e.g. decrypting the content using the one or more decryption keys (Para. 41); and 
causing, by the processing system, the first decrypted content to be presented, e.g. presenting the decrypted content on a display of the cellular phone (Para. 41).
Frondal does not explicitly teach a data plane of a network; and wherein the first decryption key is based on a constraint that limits accessibility to the first portion of the encrypted content via the first decryption key to a distance that is within a threshold of the determined location of the processing system, the distance expressed as a function of time.
Kurokawa teaches causing, by the processing system, i.e. a device (Fig. 16, el. 14a), the first decrypted content to be presented, wherein the first decryption key is based on a constraint that limits accessibility to the first portion of the encrypted content via the first decryption key to a distance that is within a threshold of the determined location of the processing system, e.g. when the location of the user device and the time are valid, decryption succeeds, wherein the location of the user device is used in the generation of the decryption key (Para. 368).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal to include wherein the first decryption key is based on a constraint that limits accessibility to the first portion of the encrypted content via the first decryption key to a distance that is within a threshold of the determined location of the processing system, the distance expressed as a function of time, using the known method of sending location information of the device to the server, and generating a decryption key which reflects the location information and the time information, as taught by Kurokawa, in combination with the decryption key generation and transmission system of Frondal, for the purpose of limiting the time and place for obtaining an item (Kurokawa-Para. 342, 368).
Frondal in view of Kurokawa does not explicitly teach a data plane of a network, and the distance expressed as a function of time.
transmitting a request for a content item over a data plane of a network, wherein the request includes an identifier associated with the content item, e.g. transmitting a content request message to a Customer Service Functional Entity (CS-FE), wherein the request includes the content ID (Para. 86, 92); wherein the Content Delivery Service Function (CDSF) including the CS-FE and a Content Transfer Functional Entity (CT-FE) is a function of a data plane of a network (Para. 57, 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa to include transmitting, by a processing system including a processor, a request for a content item over a data plane of a network, using the known method of transmitting a content request message to a Customer Service Functional Entity (CS-FE), wherein the request includes the content ID, wherein the Content Delivery Service Function (CDSF) including the CS-FE and a Content Transfer Functional Entity (CT-FE) is a function of a data plane of a network, as taught by Jeon, in combination with the content requesting system of Frondal in view of Kurokawa, for the purpose of efficiently solving a scalability problem of routing nodes and making traffic flow efficient (Jeon-Para. 11).  Another benefit would be to significantly reduce the amount of information that needs to be managed for data delivery (Jeon-Para. 96).
Frondal in view of Kurokawa in view of Jeon does not explicitly teach the distance expressed as a function of time.
wherein a confidence level of a transaction is based on a constraint that limits accessibility to the transaction via the dynamic data to a distance that is within a threshold of the determined location of the processing system, e.g. a mobile device (Fig. 1, el. 102), the distance expressed as a function of time, e.g. utilizing a distance threshold to determine a confidence level of a transaction, wherein the threshold may be calculated as a predetermined value multiplied by an amount of time that has elapsed between requesting the dynamic data and the transaction; utilizing a distance-to-time ratio for a transaction and compare the ratio to an acceptable ratio (Para. 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa in view of Jeon to include wherein the first decryption key is based on a constraint that limits accessibility to the first portion of the encrypted content via the first decryption key to a distance that is within a threshold of the determined location of the processing system, the distance expressed as a function of time, using the known methods of utilizing a distance threshold to determine a confidence level of a transaction, wherein the threshold may be calculated as a predetermined value multiplied by an amount of time that has elapsed between requesting the dynamic data and the transaction and/or utilizing a distance-to-time ratio for a transaction and compare the ratio to an acceptable ratio, as taught by Prakash, in combination with the authentication process of Frondal in view of Kurokawa in view of Jeon, for the purpose of determining the 

Regarding claim 18, Frondal in view of Kurokawa in view of Jeon in view of Prakash teaches wherein the request for the content item is transmitted by the processing system at the determined location, e.g. transmitting a content request to an IMD, wherein the request identifies the content by name and includes identification of the cellular phone, such as a caller ID, personal identification number, static IP address, subscriber account information, login, password, MAC address, etc. (Frondal-Para. 35, 36).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Frondal in view of Kurokawa in view of Jeon in view of Prakash in view of Gilson (US 2019/0028278 A1) and further in view of Mugnier et al. (US 2017/0242420 A1).
Regarding claim 19, Frondal in view of Kurokawa in view of Jeon in view of Prakash teaches all elements of claim 17.
Frondal in view of Kurokawa in view of Jeon in view of Prakash does not clearly teach further comprising: receiving, by the processing system, a second decryption key following an expiration of a timeout measured relative to when the first decryption key is received by the processing system; decrypting, by the processing system, a second portion of the encrypted content using the second decryption key to generate second decrypted content; and causing, by the processing system, the second decrypted content to be presented.
receiving, by a processing system, a second decryption key following an expiration of a timeout, e.g. receiving a second decryption key, wherein the content may be encrypted with a different key for every minute (Para. 25, 58, 79, 88, 100, 158);
decrypting, by the processing system, a second portion of the encrypted content using the second decryption key to generate second decrypted content; and causing, by the processing system, the second decrypted content to be presented, e.g. decrypting and presenting the corresponding content portion (Para. 25, 58, 79, 88, 100, 158).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa in view of Jeon in view of Prakash to include further comprising: receiving, by the processing system, a second decryption key following an expiration of a timeout; decrypting, by the processing system, a second portion of the encrypted content using the second decryption key to generate second decrypted content; and causing, by the processing system, the second decrypted content to be presented, using the known method of receiving a second decryption key, wherein the content may be encrypted with a different key for every minute and decrypting and presenting the corresponding content portion, as taught by Gilson, in combination with the decryption system of Frondal in view of Kurokawa in view of Jeon in view of Prakash, for the purpose of providing the rights holder with more control over the extent of access to the content asset (Gilson-Para. 25).
measured relative to when the first decryption key is received by the processing system.
Mugnier teaches an expiration of a timeout measured relative to when a first key is received by the processing system, e.g. starting a timer when the key is received and monitoring the expiration of the time period of validity (Para. 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa in view of Jeon in view of Prakash in view of Gilson to include receiving, by the processing system, a second decryption key following an expiration of a timeout measured relative to when the first decryption key is received by the processing system, using the known method of starting a timer when the key is received and monitoring the expiration of the time period of validity, as taught by Mugnier, in combination with the decryption system of Frondal in view of Kurokawa in view of Jeon in view of Prakash in view of Gilson, for the purpose of preventing distribution latency from affecting the key validity period.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Frondal in view of Kurokawa in view of Jeon in view of Prakash and further in view of Boys.
Regarding claim 21, Frondal in view of Kurokawa in view of Jeon in view of Prakash teaches all elements of claim 17.
wherein the request includes a first instance of a second credential associated with a content provider that provides the content item, e.g. transmitting a content request to an IMD, wherein the request identifies the content by name and includes identification of the cellular phone, such as a caller ID, personal identification number, static IP address, subscriber account information, login, password, MAC address, etc. (Frondal-Para. 35, 36).
Frondal in view of Kurokawa in view of Jeon in view of Prakash does not clearly teach wherein the receiving of the encrypted content is based on a comparison of the first instance of the first credential to a second instance of the first credential and a comparison of the first instance of the second credential to a second instance of the second credential.
Boys teaches wherein the receiving of the authentication is based on a comparison of the first instance of the first credential to a second instance of the first credential and a comparison of the first instance of the second credential to a second instance of the second credential, e.g. logging-on and authenticating to the server of the service provider (Para. 47, 51); attempting to exactly match the authentication data or password information to the stored authentication data or password information (Para. 54, 61, 84); wherein the service provider receives authentication information from the content provider, wherein the authentication information includes the user’s full name, machine address, device serial number, username, and/or password (Para. 44, 71); multiple credentials may be provided, wherein the credentials may be separated by a comma (Para. 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frondal in view of Kurokawa in view of Jeon in view of Prakash to include wherein the receiving of the encrypted content is based on a comparison of the first instance of the first credential to a second instance of the first credential and a comparison of the first instance of the second credential to a second instance of the second credential, using the known methods of logging-on and authenticating to the server of the service provider, attempting to exactly match the authentication data or password information to the stored authentication data or password information, wherein the service provider receives authentication information from the content provider, wherein the authentication information includes the user’s full name, machine address, device serial number, username, and/or password, and multiple credentials may be provided, wherein the credentials may be separated by a comma, as taught by Boys, in combination with the authentication process of Frondal in view of Kurokawa in view of Jeon in view of Prakash, for the purpose of reducing the amount of work related to navigating to different servers or portals searching for content by making privately held content searchable to authorized users (Boys-Para. 9).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose the combination of features as claimed and arranged by applicant when read in light of the specification.  In this case, the allowance is based on the combination of the limitations of claims 17, 19, and 20, and not on any single limitation.
The cited references—Frondal, Kurokawa, Mehta, Prakash, Dahan, Boys, Jeon, Gilson, Mugnier—do not singly or in an obvious combination teach “transmitting, by the processing system, a request for the second decryption key following the expiration of the timeout, wherein the receiving of the second decryption key is responsive to the transmitting of the request for the second decryption key, wherein the receiving of the encrypted content occurs over a control plane of the network in accordance with broadcast technology” in combination with the limitations of claims 17 and 19.  
	Furthermore, the references considered pertinent to applicant’s disclosure—Stein, Qiu—also do not singly or in an obvious combination teach “transmitting, by the processing system, a request for the second decryption key following the expiration of the timeout, wherein the receiving of the second decryption key is responsive to the transmitting of the request for the second decryption key, wherein the receiving of the 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhaskaran et al. (US 2020/0249326 A1)—Bhaskaran discloses determining threshold differences as a function of distance (time) (Para. 55).

Edge (US 2014/0162685 A1)—Edge discloses wherein a threshold distance is a function of a time of day (Claim 5).

Alkove et al. (US 2005/0235361 A1)—Alkove discloses ensuring a receiver is within a certain proximity to a transmitter measured as a function of distance, time, or otherwise (Para. 46).

Stein et al. (US 2021/00474967 A1)—Stein discloses requesting an updated encryption key when a predefined time period expires, wherein the encryption key is utilized to decrypt (Para. 131, 132, 137; Claim 13).

Qiu et al. (US 2009/0316900 A1)—Qiu discloses applying geoencryption to a digital film using location and time-dependent parameters for the key (Para. 30, 31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





24 January 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498